DETAILED ACTION
Applicant has amended claims 16-17 and 30-31. Claims 32-40 are new.

Allowable Subject Matter
Claims 16-40 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Independent claims 16 and 30 would have been allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), 2nd paragraph, as previously indicated in Non-Final OA of 08/30/2021, Pg. 5. Applicant’s amendment of 8/30/2121 overcomes all prior rejections. New claims 32-40 recite feature limitations similar to allowable subject matter of claims 16-30. Furthermore, after having performed an updated search of prior art, including all feature limitations of independent claims, the examiner was not able to find prior art that teaches all feature limitations indicated below, as claimed by the Applicant’s invention. Therefore, the instant application is deemed to be directed to a nonobvious improvement over the prior art. In particular, independent claim 16 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… ascertaining a mapping between a matrix element of a matrix and a comparison matrix element of a comparison matrix… comprising: 
performing a write process for writing a position of the matrix element of the matrix in a table element of a correspondence table for a plurality of matrix elements of the matrix; 

establishing a mapping from the position of the table element and a current position of the comparison matrix element of the comparison matrix; 
wherein the write process includes: ascertaining a feature of the matrix element of the matrix, ascertaining an access feature from the matrix feature, ascertaining the table element of the correspondence table from the access feature, writing the position of the matrix element of the matrix in the ascertained table element; and 
wherein the read process includes: 
reading out a feature of the comparison matrix element of the comparison matrix, ascertaining an access feature from the comparison matrix element, ascertaining the table element of the correspondence table from the access feature of the comparison matrix element, and reading out the stored position of the matrix element of the matrix from the ascertained table element.”
Independent claim 30 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… ascertain a mapping between a matrix element of a matrix and a comparison matrix element of a comparison matrix, comprising…
performing… a write process for writing a position of the matrix element of the matrix in a table element of a correspondence table for a plurality of matrix elements of the matrix; 

establishing a mapping from the position of the table element and a current position of the comparison matrix element of the comparison matrix; 
wherein the write process includes: 
ascertaining a feature of the matrix element of the matrix, ascertaining an access feature from the matrix feature, ascertaining the table element of the correspondence table from the access feature, writing the position of the matrix element of the matrix in the ascertained table element; and wherein the read process includes: 
reading out a feature of the comparison matrix element of the comparison matrix, ascertaining an access feature from the comparison matrix element, ascertaining the table element of the correspondence table from the access feature of the comparison matrix element, and reading out the stored position of the matrix element of the matrix from the ascertained table element.”
Independent claim 32 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… ascertaining a mapping between a matrix element of a matrix and a comparison matrix element of a comparison matrix, a first matrix being a first image and the comparison matrix being a second image and the matrix element being an image point in the first image and the comparison matrix element being an image point in the second image, the mapping being an optical flow or a stereo disparity… comprising:
performing a write process for writing a position of the matrix element of the 
performing, following a predefined local offset, a read process for reading out the table element and ascertaining the position, stored in the table element, of the matrix element of the matrix; 
establishing a mapping from the read-out position of the table element and a current position of the comparison matrix element of the comparison matrix; 
wherein the write process includes: ascertaining a matrix feature of the matrix element of the matrix; 
ascertaining an access feature from the matrix feature, the access feature formed from the matrix feature of the matrix element or the comparison matrix element, wherein to determine the access feature, one of the following is used depending on a relative size of the matrix feature as compared to a size of the correspondence table entire matrix feature: 
a portion of the matrix feature, matrix features of a plurality of matrix elements, or the comparison matrix elements; 
ascertaining the table element of the correspondence table from the access feature, wherein the access feature describes an address of the table element of the correspondence table, writing the position of the matrix element of the matrix in the ascertained table element; and 
wherein the read process includes: 
reading out a matrix feature of the comparison matrix element of the comparison matrix, ascertaining an access feature from the comparison matrix element, ascertaining the table element of the correspondence table from the access feature of the comparison matrix element, and reading out the stored position of the matrix element from the ascertained table element, wherein the matrix feature describes the environment around the matrix 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571)272-4979.  The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668